IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DAMIAN LEWIS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4999

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 8, 2016.

An appeal from the Circuit Court for Clay County.
Don H. Lester, Judge.

Dane K. Chase, Chase Law Florida, P.A., St. Petersburg, for Appellant.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Assistant Attorney
General, and Julian E. Markham, Assistant Attorney General, Tallahassee, for
Appellee.




PER CURIAM.

      AFFIRMED.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.